Citation Nr: 1550994	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include cervical spondylosis, claimed as residuals of back injury.

2.  Entitlement to service connection for a thoraco-lumbar spine disability to include degenerative disc disease, claimed as residuals of back injury.

3.  Entitlement to an effective date prior to March 12, 2009, for service connection for recurrent dislocation, left shoulder.

4.  Entitlement to an effective date prior to March 12, 2009, for service connection for recurrent dislocation condition (limitation of motion), left shoulder. 

5.  Entitlement to an initial disability rating in excess of 20 percent for recurrent dislocation, left shoulder.  

6.  Entitlement to an initial disability rating in excess of 10 percent for recurrent dislocation condition (limitation of motion), left shoulder.  

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served in active service from January 1965 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2013 and July 2014, the Board remanded the claims for additional development and adjudicative action.  The case has been returned for further appellate review.

A review of the "Virtual VA" and Veterans Benefits Management System (VBMS) systems reveals additional documents pertinent to the present appeal, including the Veteran's military personnel record and private treatment records. 

Because the RO did not complete the Board's remand directives, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 



REMAND

In July 2014, the Board directed that the RO obtain and include in the record an October 2009 VA treatment record from the Marion VA Medical Center, which was referenced in an April 2011 statement of the case (SOC). The document has not been obtained. 

In August 2014, the RO issued another statement of the case, prior to receiving additional relevant medical records.  However, while the RO issued another SOC in April 2015 after receiving additional private treatment records received in January 2015 and February 2015, the April 2015 SOC reiterates the August 2014 SOC, without a discussion of the additional evidence.  A remand is therefore warranted for consideration of the additional evidence. All other rating and effective date issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file, the VA treatment records from the Marion VA Medical Center, specifically, an October 2009 record, as it was referred to in the April 2011 statement of the case (SOC).

If the identified record is not obtainable (or does not exist), the RO must request specific confirmation of that fact, make a formal finding of such unavailability, and the Veteran and his representative should be notified.

2. After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  Specifically, with respect to the claims for entitlement to an initial disability rating in excess of 20 percent for recurrent dislocation, left shoulder and entitlement to an initial disability rating in excess of 10 percent for recurrent dislocation condition (limitation of motion), left shoulder, provide the Veteran with a supplemental statement of the case (SSOC) THAT FULLY DISCUSSES ALL EVIDENCE OF RECORD AND THE REASONS AND BASES FOR THE DENIAL OF THE CLAIMS, and give him an appropriate period of time to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







